Title: To George Washington from Timothy Pickering, 9 August 1797
From: Pickering, Timothy
To: Washington, George

 

Sir,
Philadelphia August 9 1797.

I put one of your letters for Mr King and the four before received (for Sr John Sinclair & others) on board a vessel bound to London, & which was to have sailed last Sunday or monday; but the continued rainy weather has detained her.
Mr Monroe has anticipated me in furnishg you, by his publication in the news-papers, the correspondence between us on the subject of his demanding the reasons of his recall. After such a solemn demand, so zealously maintained—and after such professions of candour—I did not imagine he would have had the folly to avow, as in his last letter, that he in fact wanted no information on this point: proving, what I supposed was his real object at first, that he made the demand in order to be denied. I kept a table ready for him in my office during a week, while I expected him to review his correspondence with the department: but he has never called, altho’ he stated this as necessary for his information in his intended vindication. I have the honor to be with great respect sir, Your most obt servt

Timothy Pickering

